Citation Nr: 9912577	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  98-05 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a low back disorder 
claimed as secondary to service-connected disabilities of the 
lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel





INTRODUCTION


The veteran served on active duty from January 1968 and July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas denying, in pertinent part, the veteran's 
claim of entitlement to service connection for a back 
disorder.

The Board also notes that in September 1997, the RO received 
a statement from the veteran in which he requested an 
increased rating for his service-connected fracture of the 
right femur and in which he claimed service connection for 
osteomyelitis of the right knee.  Parenthetically, the Board 
notes that service connection has already been established 
for osteomyelitis of the right femur.  Subsequently, in a 
January 1998 rating decision, the RO denied an increased 
evaluation for osteomyelitis of the right femur claimed as 
right knee osteomyelitis and denied an increased evaluation 
for service-connected residuals, compound, comminuted 
fracture of the right femur with 3/8 inch shortening.  The 
veteran was provided notice of this determination by VA 
letter dated in February 1998.  In April 1998, the RO 
received a VA Form 9 in which the veteran appeared to 
disagree with the determinations regarding his right leg, 
right knee and right foot.  The Board observes that this 
statement may be construed as a notice of disagreement at 
least with respect to the decisions regarding the veteran's 
right leg and knee, and perhaps a claim for increase with 
respect to the right foot.  As such, the RO should clarify 
such matters with the veteran and take any indicated action 
including the issuance of a statement of the case.  


REMAND

The record indicates that the veteran sustained gunshot 
wounds of his lower extremities while serving in Vietnam.  
Service connection has been established for residuals, 
compound, comminuted fracture of the right femur with 3/8 
inch shortening; postoperative unstable right knee; 
osteomyelitis of the right femur; residuals of fracture of 
the head of the right 5th metatarsal bone, status 
postoperative resection and sesamoidectomy; and residuals of 
gunshot wound of the left 5th toe.  The record also indicates 
that the veteran has been diagnosed as having degenerative 
arthritis and disc disease of the lumbar spine which the 
veteran asserts is due to the strain placed upon his back by 
these disabilities.

The Board notes that 38 C.F.R. § 4.58 (1998) provides that 
with service incurred lower extremity amputation or 
shortening, a disabling arthritis, developing in the same 
extremity, or in both lower extremities, with indications of 
earlier, or more severe, arthritis of the lumbosacral joints 
and lumbar spine, will be considered as service incurred, 
provided, however, that arthritis affecting joints not 
directly subject to strain as a result of the service 
incurred amputation will not be granted service connection.  

Generally, in a case of this nature, the Board would concur 
with the RO that the secondary service connection claim is 
not well grounded.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Grottveit v. Derwinski, 5 Vet. App. 91 (1993).  
However, in this case, the evidence of record indicates that 
the veteran's service-connected residuals of gunshot wound of 
the right femur is associated with shortening of the right 
lower extremity and the veteran is contending that his back 
disorder to include arthritis is related to disability of the 
lower extremities to include shortening of the right lower 
extremity.  Therefore, the facts in this case fall directly 
under the provisions of 38 C.F.R. § 4.58 and therefore, 
appears to satisfy the requirements of a well-grounded claim.  
As such, the Board is of the opinion that further development 
of the record is necessary.

Therefore, the Board REMANDS the case for the following 
development:

1. The veteran should be afforded a VA 
orthopedic examination to ascertain 
the relationship, if any, between the 
veteran's service-connected right leg 
disability and specifically shortening 
of that extremity, and the veteran's 
currently diagnosed arthritis of the 
lumbar spine.  The claims folder 
should be made available to the 
examiner for review.  The examiner 
should identify all disability 
associated with the veteran's low back 
and express an opinion as to the 
likelihood that any diagnosed 
disability of the low back is 
etiologically related to a service-
connected disability.  The examiner 
should specifically offer an opinion 
as to whether it is at least as likely 
as not that the veteran's degenerative 
arthritis and/or disk disease is due 
to shortening of the right leg or any 
other residual of the gunshot wounds 
of the lower extremities.  To ensure 
that applicable U. S. Court of Appeals 
for Veterans Claims (formerly U. S. 
Court of Veterans Appeals) precedent 
is complied with, the examining 
physician should also comment on 
whether any disability of the low back 
to include arthritis of the back is 
aggravated by the service-connected 
residuals of gunshot wounds of the 
lower extremities.  Allen v. Brown, 7 
Vet. App. 439 (1995).

2. Thereafter, the RO should review the 
examination report, to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the 
report is deficient in any manner, the 
RO must implement corrective 
procedures at once.

3. The RO should readjudicate the 
appellant's claim based on the 
additional evidence received.  If the 
benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case, 
and afforded an opportunity to respond 
thereto before the case is returned to 
the Board for further appellate 
review.


The purposes of this REMAND are to assist the veteran in the 
development of his claim and to obtain clarifying medical 
information.  By this REMAND the Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.

		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









